Exhibit 10.7
 
 
QAS, LLC - Financial Consulting Agreement
 
I.  Relationship of QAS, LLC to EARTHSTONE Energy, Inc. (hereinafter referred to
as "Client") and Client Confidentiality
 
Client will engage QAS, LLC as a vendor for Financial reporting and
Sarbanes-Oxley compliance consulting. QAS principal, James Poage has agreed to
review and sign the Client's SEC filings as the interim Chief Financial Officer
throughout the period of this agreement.
 
No consultant providing services to client on behalf of QAS, LLC will be
considered an employee of client.
 
Due to the nature of the work that QAS, LLC will be hired to perform, QAS, LLC
will adhere to the highest standards of client confidentiality whereby QAS, LLC
will not discuss details of the work outside of the client environment.
Additionally, unless otherwise agreed upon between the client and the QAS, LLC
at the beginning of the engagement, any work that is completed on behalf of the
client is then considered property of the client.
 
II.  Invoicing
 
Invoices for services provided by QAS,  LLC to client will be rendered as
services are delivered. QAS offers an "expediency discount" on each invoice
equal to 17% if payment is received within seven days following the invoice
date.
 
Services provided by QAS, LLC to client will be invoiced at hourly rates based
upon the rates for the individuals performing the work and will adhere to the
following table:
 
Principal:  $115 per hour or $98/hour with "Expediency Discount"
IT/Audit Manager: $110 per hour or $90/hour with "Expediency Discount"
Audit Staff: $88 per hour or $75/hour with "Expediency Discount"
 
Out-of-town travel (airfare and hotel) expenditures (if any) will be reimbursed
by the
Client at the rate of actual expenditure.
 
III.  Initial Retainer
 
QAS, LLC shall invoice the Client an initial retainer for services of in the
amount of $5,000, which shall be paid by the Client upon the acceptance of this
agreement.
 
IV.  Right to Terminate
 
Relationship shall commence and continue until mutually agreed by parties.
 
V.  Acknowledgement by Parties
 
The terms above are confidential and may not be distributed in any way or
discussed with anyone who is not a party to this agreement.
 
By signing below, parties agree to the terms outlined above.
 
 
 

EARTHSTONE        Energy Inc.    QAS, LLC           Ray Singleton, President   
James M. Poage, Principal           /s/  Ray Singleton, President  3/16/11 /s/ 
James M. Poage 3/16/11 Signature  Date  Signature  Date                 

 
 
 